In related child custody proceedings pursuant to Family Court Act article 6, the father appeals, by permission, as limited by his brief, from so much of an order of the Family Court, Westchester County (DiFiore, J.), dated December 21, 2000, as granted the Law Guardian’s application to vacate a stipulation of settlement providing for joint custody of the parties’ child and awarded the mother temporary sole custody of the child.
Ordered that the order is reversed insofar as appealed from, on the law, without costs or disbursements, and the matter is remitted to the Family Court, Westchester County, for further proceedings consistent herewith; and it is further,
Ordered that pending a new determination, sole custody of the parties’ child shall remain with the mother.
The Family Court erred in modifying a custody arrangement agreed upon by the parties without conducting a full combined hearing on the Law Guardian’s application to vacate a stipulation of settlement providing for joint custody of the parties’ child and to determine the best interests of the child (see Matter of Klang v Klang, 235 AD2d 476; Richman v Richman, 104 AD2d 934). Accordingly, the matter is remitted to the Family Court, Westchester County, for a hearing and new determination, which must include findings of fact to support the determination. S. Miller, J.P., Krausman, H. Miller and Adams, JJ., concur.